Opinion by
Johnson, J.
In accordance with stipulation of counsel that certain ehee.se is similar in all material respects to that the subject of Scaramelli v. United States (9 Cust. Ct. 270, C. D. 706), Abstract 42146, and Abstract 48269, it was held that an allowance of 2% percent should have been made in the weight of the cheese by the collector in computing the duty thereon to compensate for the weight of the inedible coverings on the outside of the cheese. It was further stipulated that the Sardo cheese involved is the same as that the subject of Abstract 48853. It was therefore held that 20 eases of Sardo cheese out of lot marked FI OR-1-101/150 and 50 cases out of lot FIOR-2-151/200 are properly dutiable at 5 cents per pound, but not less than 25 percent ad valorem, under paragraph 710, as modified by the trade agreement with Argentina (T. D. 50504),